Citation Nr: 1312153	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder, claimed as arthritis of an unspecified location.

2.  Entitlement to service connection for arthritis of the low back, claimed as arthritis of an unspecified location. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in August 2011.  A transcript of this proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current right shoulder and low back arthritic conditions had their onset during service.  

Regarding the onset of his right shoulder pain, the Veteran and several of his family members submitted statements indicating that he received treatment for his right shoulder for several days in March 1958 at Cannon Air Force Base, namely because he was unable to properly salute.  The Veteran further contends that while in the hospital, he was given a cortisone injection in his right shoulder, and informed that he had arthritis of his right shoulder by his treating physician.  During the August 2011 hearing before the Board, the Veteran's spouse testified that the Veteran complained about his shoulder during service, for which he was treated at such time.  Similarly, the Veteran testified that he experienced right shoulder pain since service, and sought treatment for such pain shortly upon discharge from service, to the present time.  

Regarding the onset of his low back pain, during the aforementioned hearing, the Veteran testified that he slipped and fell on the ice during service in 1957, while filling his vehicle with gas.  He further asserted, that while he did not seek treatment for his injury during service, he took all purpose capsules to alleviate his pain.  He stated that he had experienced pain since the initial in-service injury, for which he sought treatment for, upon discharge from service.  The Veteran's spouse also testified that the Veteran experienced low back pain since his in-service injury to the present, as well as sought chiropractic treatment for such pain, subsequent to service.  

The Veteran's available service treatment records include a March 1958 hospital record from Cannon Air Force Base located in Clovis, New Mexico.  Such record demonstrates that the Veteran was admitted for several days, however, it does not indicate a diagnosis or provide an explanation for the Veteran's for admittance and/or treatment.  

Following separation from service, VA outpatient treatment records dated in 2002 through 2010 include the Veteran's histories of chronic unspecified arthritic pain.  
A March 2006 private treatment record demonstrates a diagnosis of right shoulder arthritis.  An October 2009 private record shows that C.S.,N.P. reported that she treated the Veteran for severe arthritis in all major joints, for the past several years.  A June 2010 letter demonstrates that L.C., the Veteran's private chiropractor, reported that he periodically treated the Veteran for low back and shoulder problems from approximately 1966 until 1999.  L.C. further stated that he was unable to access the Veteran's treatment records because he retired over 11 years ago, and turned such records over to another chiropractor, who had subsequently died.  A June 2010 letter from another private provider indicates that the Veteran  received chiropractic care from October 2007 through November 2008, however, the provider stated that such records were not available because they were in storage.    

The record includes the Veteran's credible testimony regarding in-service treatment for his right arm pain and an in-service injury to his low back, continuity of symptomatology for both conditions since service, and evidence of current disabilities.  Accordingly, a medical opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of any right shoulder arthritic disability, as well as any lumbar spine arthritic disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The examiner must answer the following questions:

(a) Does the Veteran currently have arthritis of the right shoulder? 

(b)  If the answer is yes, is it at least as likely as that any currently diagnosed arthritis of the right shoulder disability had its onset in service or is related to any in-service disease, event, or injury?  

The examiner must consider the Veteran's history of right shoulder pain and treatment during service in March 1958, as a result of his inability to properly salute, as well as his continued pain since the reported onset during service.  

(c) Does the Veteran currently have arthritis of the lumbar spine?

(d)  If the answer is yes, is it at least as likely as not that any currently diagnosed arthritis of the lumbar spine disability had its onset in service or is related to any in-service disease, event, or injury?

The examiner must consider the Veteran's history of an in-service injury to his low back in 1957, when he fell on ice while filling his vehicle with gas, as well as his continued low back pain since such injury.  The examiner must also consider the Veteran's testimony of a post-service 1987 motor vehicle accident, which reportedly aggravated his low back problem that existed since service.     

A rationale for all opinions expressed must be provided.

2.  When the development requested has been completed, readjudicate the claims on appeal.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



